Case 2:20-cv-13046-TGB-DRG ECF No. 21, PageID.321 Filed 03/16/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CITIZENS SECURITIES, INC.,                     2:20-CV-13046-TGB

                 Plaintiff,

                                                      ORDER
     vs.

JOEL MICHALEK,    MICHALEK                HONORABLE TERRENCE G.
BROTHERS       INVESTMENT                        BERG
MANAGEMENT, INC.,

                 Defendants.



                     ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED with prejudice.

     IT IS SO ORDERED.

     DATED this 16th day of March, 2021.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
